Case 3:19-cv-01741-KM Document1 Filed 10/07/19 Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

BRYAN GLYNN,
Plaintiff, Docket No.

- against - JURY TRIAL DEMANDED

SHAMROCK COMMUNICATIONS, INC.

Defendant.

 

 

COMPLAINT

Plaintiff Bryan Glynn (“Glynn” or “Plaintiff’) by and through his undersigned counsel,
as and for his Complaint against Defendant Shamrock Communications, Inc. (“Shamrock” or
“Defendant’’) hereby alleges as follows:

NATURE OF THE ACTION

I. This is an action for copyright infringement under Section 501 of the Copyright
Act. This action arises out of Defendant’s unauthorized reproduction and public display of a
copyrighted photograph of a cigar, owned and registered by Glynn, a professional photographer.
Accordingly, Glynn seeks monetary relief under the Copyright Act of the United States, as
amended, 17 U.S.C. § 101 e7 seg.

JURISDICTION AND VENUE

2. This claim arises under the Copyright Act, 17 U.S.C. § 101 ef seq., and this Court
has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

3. Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Pennsylvania.

 

 
 

Case 3:19-cv-01741-KM Document1 Filed 10/07/19 Page 2 of 4

4. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
PARTIES

5. Glynn is a professional photographer in the business of licensing his photographs
for a fee with a place of business at 8401 Lagerfeld Drive, Land O’ Lakes, Florida 34637.

6. Upon information and belief, Shamrock is a domestic business corporation duly
organized and existing under the laws of the State of Pennsylvania, with a place of business at
149 Penn Avenue, Scranton, Pennsylvania 18503. Upon information and belief, Shamrock is
registered with the Pennsylvania Department of State to do business in Pennsylvania. At all
times material hereto, Shamrock has owned and operated a website at the URL:
www.Rock107.com (the “Website’’).

STATEMENT OF FACTS

A. Background and Plaintiff’s Ownership of the Photograph

7. Glynn photographed a cigar (the “Photograph”). A true and correct copy of the
Photograph are attached hereto as Exhibit A.

8. Glynn is the author of the Photograph and has at all times been the sole owner of
all right, title and interest in and to the Photograph, including the copyright thereto.

9. The Photograph was registered with United States Copyright Office and was
given Copyright Registration Number VAu 1-271-409.

B. Defendant’s Infringing Activities

10. Shamrock ran article on the Website entitled Have a Cigar with Brit Floyd! See:
hitp://rock107.com/have-a-cigar-with-brit-floyd/. The article featured the Photograph. A

screenshot of the Photograph on the Website is attached hereto as Exhibit B.

 
Case 3:19-cv-01741-KM Document1 Filed 10/07/19 Page 3 of 4

11. Shamrock did not license the Photograph from Plaintiff for its article, nor did
Shamrock have Plaintiff's permission or consent to publish the Photograph on its Website.
CLAIM FOR RELIEF
(COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
(17 U.S.C. §§ 106, 501)

i2. ‘Plaintiff incorporates by reference each and every allegation contained in
Paragraphs 1-1} above.

13. Shamrock infringed Plaintiff's copyright in the Photograph by reproducing and
publicly displaying the Photograph on the Website. Shamrock is not, and has never been,
licensed or otherwise authorized to reproduce, publically display, distribute and/or use the
Photograph.

14. The acts of Defendant complained of herein constitute infringement of Plaintiff's
copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the
Copyright Act, 17 U.S.C. §§ 106 and 501.

L5. Upon information and belief, the foregoing acts of infringement by Shamrock
have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiffs
rights.

16. As a direct and proximate cause of the infringement by the Defendant of
Plaintiff's copyright and exclusive rights under copyright, Plaintiff is entitled to damages and
Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

17. Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work
infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

18. Plaimtiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

 

 
 

Case 3:19-cv-01741-KM Document1 Filed 10/07/19 Page 4 of 4

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.

That Defendant Shamrock be adjudged to have infringed upon Plaintiff's
copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

That Plaintiff be awarded either: a) Plaintiff's actual damages and Defendant's
profits, gains or advantages of any kind attributable to Defendant’s infringement
of Plaintiff's Photograph; or b) alternatively, statutory damages of up to $150,000
per copyrighted work infringed pursuant to 17 U.S.C. § 504;

That Defendant be required to account for all profits, income, receipts, or other
benefits derived by Defendant as a result of its unlawful conduct;

That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17
U.S.C. § 505;

That Plaintiff be awarded pre-judgment interest; and

Such other and further relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
October 7, 2019:

LIEBOWITZ LAW FIRM, PLLC

By: /s/Richard Liebowitz

Richard P. Liebowitz
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
Tel: (516) 233-1660
RL@LiebowitzLawFirm.com
Attorneys for Plaintiff Bryan Glynn

 

 
